 



Exhibit 10.2
WESTERN DIGITAL CORPORATION
2005 EMPLOYEE STOCK PURCHASE PLAN
      The Western Digital Corporation 2005 Employee Stock Purchase Plan (the
“Plan”) shall be established and operated in accordance with the following terms
and provisions.
      1.     Definitions.
      As used in the Plan the following terms shall have the meanings set forth
below:


        (a) “Board” means the Board of Directors of the Company.          
(b) “Code” means the Internal Revenue Code of 1986, as amended.          
(c) “Committee” means the committee appointed by the Board to administer the
Plan as described in Section 4 below.           (d) “Common Stock” means the
common stock, $0.01 par value, of the Company.           (e) “Company” means
Western Digital Corporation, a Delaware corporation.           (f) “Continuous
Employment” means the absence of any interruption or termination of service as
an Employee with the Company and/or its Participating Subsidiaries. Continuous
Employment shall not be considered interrupted in the case of a leave of absence
agreed to in writing by the Company, provided that such leave is for a period of
not more than 90 days or reemployment upon the expiration of such leave is
guaranteed by contract or statute. If a Participating Subsidiary ceases to be a
Subsidiary, each person employed by that Subsidiary will be deemed to have had a
break in Continuous Employment for purposes of the Plan at the time the
Participating Subsidiary ceased to be a Subsidiary, unless such person continues
as an Employee in respect of another Company entity.           (g) “Eligible
Compensation” means, with respect to each Participant for each pay period, the
full salary and wages paid to such Participant by the Company or a Participating
Subsidiary, including commissions, bonuses (to the extent not excluded below),
overtime pay and shift differentials. Except as otherwise determined by the
Committee, “Eligible Compensation” does not include



        (i) any amounts contributed by the Company or a Participating Subsidiary
to any pension plan or plan of deferred compensation,           (ii) any
automobile or relocation allowances (or reimbursement for any such expenses),  
        (iii) any amounts paid as a starting bonus or finder’s fee,          
(iv) any amounts realized from the exercise of qualified or non-qualified stock
options, or           (v) any amounts paid by the Company or a Participating
Subsidiary for other fringe benefits, such as health and welfare,
hospitalization and group life insurance benefits, or perquisites, or paid in
lieu of such benefits, such as cash-out of credits generated under a plan
qualified under Code Section 125.



        (h) “Eligible Employee” means an Employee who is



        (i) customarily employed for at least twenty (20) hours per week and
more than five months in a calendar year, and           (ii) eligible to
participate in the Plan as described in Section 5 below.



        If any person is (a) an Employee due to any classification or
reclassification of the person as an employee or common-law employee of the
Company or one of its Participating Subsidiaries by reason of action taken by
any tax or other governmental authority, or (b) an Employee who has a written
employment agreement providing that the Employee shall not participate in the
Plan until at least two

1



--------------------------------------------------------------------------------



 



  (2) years of Continuous Employment, then such Employee must be employed for at
least two (2) years by the Company or one of its Participating Subsidiaries as
well as meet the criteria set forth above in subsections (i) and (ii) in order
to be an Eligible Employee.           (i) “Employee” means each person currently
employed by the Company or one of its Participating Subsidiaries. It shall not
include any person who is recorded on the books and records of the Company or
one of its Participating Subsidiaries as an independent contractor or consultant
or a worker provided by a temporary staffing agency.           (j) “Enrollment
Date” means the first day of each Offering Period.           (k) “Exercise Date”
means one or more dates during an Offering Period, as established by the
Committee in accordance with Section 6 hereof, on which options to purchase
Common Stock granted under the Plan shall be exercised as provided in Section 11
hereof.           (l) “Exercise Period” means one or more periods during an
Offering Period, the duration of which shall be established by the Committee in
accordance with Section 6 hereof, during which payroll deductions are
accumulated for purposes of purchasing Common Stock under the Plan on each
Exercise Date.           (m) “Exercise Price” means the price per share of
shares offered in a given Offering Period determined as provided in Section 10
below.           (n) “Fair Market Value” means, with respect to a share of
Common Stock as of any Enrollment Date or Exercise Date (or New Exercise Date,
as the case may be), the closing price of such Common Stock on the New York
Stock Exchange on such date, as reported in The Wall Street Journal. In the
event that such a closing price is not available for an Enrollment Date or an
Exercise Date, or New Exercise Date, the Fair Market Value of a share of Common
Stock on such date shall be the closing price of a share of the Common Stock on
the New York Stock Exchange on the last business day prior to such date or such
other amount as may be determined by the Committee by any fair and reasonable
means.           (o) “New Exercise Date” means the new exercise date set by the
Board in the case of a sale of all or substantially all of the assets of the
Company, or the merger of the Company with or into another corporation or other
entity in certain circumstances as described in Section 15(b).          
(p) “Offering Period” means a period of time with respect to which options are
granted under the Plan, the time and duration of which shall be established by
the Committee in accordance with Section 6.           (q) “Parent” means any
corporation, domestic or foreign, which owns, directly or indirectly, not less
than 50% of the total combined voting power of all classes of stock or other
equity interests of the Company and that otherwise qualifies as a “parent
corporation” within the meaning of Section 424(e) of the Code or any successor
thereto.           (r) “Participant” means an Eligible Employee who has elected
to participate in the Plan by filing an enrollment agreement with the Company as
provided in Section 7 below.           (s) “Participating Subsidiary” means any
Subsidiary other than a Subsidiary excluded from participation in the Plan by
the Committee, in its sole discretion.           (t) “Plan” means this Western
Digital Corporation 2005 Employee Stock Purchase Plan.          
(u) “Subsidiary” means any corporation, domestic or foreign, of which the
Company owns, directly or indirectly, not less than 50% of the total combined
voting power of all classes of stock or other equity interests and that
otherwise qualifies as a “subsidiary corporation” within the meaning of
Section 424(f) of the Code or any successor thereto.

      2.     Purpose of the Plan.
      The purpose of the Plan is to provide an incentive for present and future
Employees of the Company and its Participating Subsidiaries to acquire a
proprietary interest (or increase an existing proprietary interest) in

2



--------------------------------------------------------------------------------



 



the Company through the purchase of Common Stock. It is the intention of the
Company that the Plan qualify as an “employee stock purchase plan” under
Section 423 of the Code. Accordingly, the provisions of the Plan shall be
administered, interpreted and construed in a manner consistent with the
requirements of that section of the Code.
      3.     Shares Reserved for the Plan.
      (a) There shall be reserved for issuance and purchase by Participants
under the Plan an aggregate of 5,000,000 shares of Common Stock, subject to
adjustment as provided in Section 15 below. Shares of Common Stock subject to
the Plan may be newly issued shares or shares reacquired in private transactions
or open market purchases. If and to the extent that any right to purchase
reserved shares shall not be exercised by any Participant for any reason or if
such right to purchase shall terminate as provided herein, shares that have not
been so purchased hereunder shall again become available for the purposes of the
Plan unless the Plan shall have been terminated, but all shares sold under the
Plan, regardless of source, shall be counted against the limitation set forth
above.
      (b) From time to time and without shareholder approval, the Committee may
fix a maximum limit on the number of shares that may be acquired by any
individual during an Exercise Period under the Plan, which limit shall be
effective no earlier than the first Offering Period that commences after the
determination of such limit by the Committee; provided, however, that any
adjustment to such limit pursuant to Section 15 shall apply to any Exercise
Period in progress at the time such adjustment is made.
      4.     Administration of the Plan.
      (a) The Plan shall be administered by a Committee appointed by, and which
shall serve at the pleasure of, the Board. The Committee shall consist of two or
more directors, each of whom is a “Non-Employee Director” within the meaning of
Rule 16b-3 promulgated under the Securities Exchange Act of 1934, as amended, as
such rule may be amended from time to time. The Committee shall have authority
to interpret the Plan, to prescribe, amend and rescind rules and regulations
relating to the Plan, and to make all other determinations necessary or
advisable for the administration of the Plan, all of which actions and
determinations shall be final, conclusive and binding on all persons.
      (b) The Committee may request advice or assistance or employ such other
persons as it in its absolute discretion deems necessary or appropriate for the
proper administration of the Plan, including, but not limited to employing a
brokerage firm, bank or other financial institution to assist in the purchase of
shares, delivery of reports or other administrative aspects of the Plan.
      (c) Neither the Board nor any Committee, nor any member thereof or person
acting at the direction thereof, shall be liable for any act, omission,
interpretation, construction or determination made in good faith in connection
with the Plan, and all such persons shall be entitled to indemnification and
reimbursement by the Company in respect of any claim, loss, damage or expense
(including, without limitation, attorneys’ fees) arising or resulting therefrom
to the fullest extent permitted by law and/or under any directors and officers
liability insurance coverage that may be in effect from time to time.
      5.     Eligibility to Participate in the Plan.
      Subject to limitations imposed by Section 423(b) of the Code, any Eligible
Employee who is employed by the Company or a Participating Subsidiary on an
Enrollment Date shall be eligible to participate in the Plan for the Offering
Period beginning on that Enrollment Date.
      6.     Offering Periods.
      During the term of the Plan, the Company will grant options to purchase
shares of Common Stock in each Offering Period to all Participants in that
Offering Period. The Committee shall determine from time to time, subject to the
requirements of Section 423 of the Code and no later than the first Offering
Period to commence under the Plan, when Offering Periods will be offered during
the term of the Plan and shall establish the Enrollment Date(s), the number and
duration of the Exercise Period(s), and the Exercise Date(s) for such Offering
Period(s), which determinations shall be effective no later than the first
Offering

3



--------------------------------------------------------------------------------



 



Period that commences after they are made by the Committee and provided,
however, that no Offering Period may exceed twenty-four (24) months in duration.
To the extent consistent with Section 423 of the Code, the Committee may provide
for a new Offering Period to commence prior to the termination of one or more
preceding Offering Periods.
      7.     Election to Participate in the Plan.
      (a) Each Eligible Employee may elect to participate in an Offering Period
by completing an enrollment agreement on a form approved by and in a manner
prescribed by the Committee (or its delegate) or, if the Committee does not
require enrollment forms, by otherwise completing such enrollment procedures as
the Committee may prescribe. Such agreement must be filed with the Company or
such other procedures must be completed, as applicable, prior to the applicable
Enrollment Date, unless the Committee establishes an earlier deadline for filing
the enrollment form for all Eligible Employees with respect to a given Offering
Period. An Eligible Employee may participate in an Offering Period only if, as
of the Enrollment Date of such Offering Period, such Eligible Employee is not
participating in any prior Offering Period which is continuing at the time of
such proposed enrollment.
      (b) Payroll deductions for a Participant shall commence on the first
payroll date on or following the Enrollment Date and shall end on the last
payroll date in the Offering Period to which such authorization is applicable,
unless sooner terminated by the Participant as provided in Section 12.
      (c) Unless a Participant elects otherwise prior to the Enrollment Date of
the immediately succeeding Offering Period, an Eligible Employee who is
participating in an Offering Period as of the last Exercise Date of such
Offering Period (the “Prior Offering Period”) shall be deemed (i) to have
elected to participate in the immediately succeeding Offering Period and (ii) to
have authorized the same payroll deduction for such immediately succeeding
Offering Period as was in effect for such Participant immediately prior to the
expiration or termination of the Prior Offering Period.
      (d) In its discretion, the Committee may determine (with such
determination to be effective no earlier than the first Offering Period that
commences after such determination by the Committee) that the participation of
all Participants on an Exercise Date in an Offering Period that includes more
than one Exercise Period shall terminate and such Participants shall be enrolled
in a new Offering Period commencing immediately following such Exercise Date if,
during such Offering Period, the Fair Market Value determined as of such
Exercise Date within such Offering Period is lower than the Fair Market Value
determined as of the Enrollment Date of such Offering Period. In such event,
each of such Participants shall be deemed for purposes of this Plan (i) to have
elected to participate in such new Offering Period, and (ii) to have authorized
the same payroll deduction for such new Offering Period as was in effect for
such Participant immediately prior to the Termination Date.
      8.     Payroll Deductions.
      (a) All Participant contributions to the Plan shall be made only by
payroll deductions. At the time a Participant files the enrollment agreement
with respect to an Offering Period, the Participant shall authorize payroll
deductions to be made on each payroll date during the Offering Period in an
amount up to 10% (or such other limit as the Committee may establish prior to
the start of the applicable Offering Period) of the Eligible Compensation which
the Participant receives on each payroll date during such Offering Period. The
Committee also may prescribe other limits, rules or procedures for payroll
deductions. Unless otherwise provided by the Committee, the amount of such
payroll deductions shall be a whole percentage (i.e., 1%, 2%, 3%, etc.) of the
Participant’s Eligible Compensation.
      (b) All payroll deductions made for a Participant shall be deposited in
the Company’s general corporate account and shall be credited to the
Participant’s account under the Plan. No interest shall accrue or be credited
with respect to the payroll deductions of a Participant under the Plan. A
Participant may not make any additional payments into such account. All payroll
deductions received or held by the Company under the Plan may be used by the
Company for any corporate purpose, and the Company shall not be obligated to
segregate such payroll deductions.

4



--------------------------------------------------------------------------------



 



      (c) A Participant may discontinue participation in the Plan as provided in
Section 12. Unless otherwise provided by the Committee in advance of an Offering
Period, a Participant may at any time during the Offering Period (but no more
than four times in any calendar year) reduce or increase (subject to the
limitations of Section 8(a) above) the rate of his or her payroll deductions by
completing and filing with the Company a change notice in the form provided by
the Company. Any such reduction in the rate of a Participant’s payroll
deductions shall be effective as of the pay period specified by the Participant
in the Participant’s change notice, but in no event sooner than the first pay
period ending more than fifteen (15) days after the Participant files the change
notice with the Company. Any such increase in the rate of a Participant’s
payroll deductions shall be effective as of the first date of the next Exercise
Period within such Offering Period.
      9.     Grant of Options.
      (a) On the Enrollment Date of each Offering Period, subject to the
limitations set forth in Sections 3, 9(b) and 17 hereof, each Participant shall
be granted an option to purchase on each Exercise Date during such Offering
Period up to a number of shares of the Common Stock determined by dividing such
Participant’s payroll deductions accumulated during the Exercise Period ending
on such Exercise Date by the Exercise Price for such Exercise Period (determined
as provided in Section 10 below), provided that the number of shares subject to
the option shall not exceed five (5) times the number of shares determined by
dividing (i) 10% (or such other maximum limit on a Participant’s payroll
deductions for the Offering Period as the Committee may establish pursuant to
Section 8(a)) of the Participant’s Eligible Compensation over the Offering
Period (determined based upon the Participant’s rate of Eligible Compensation in
effect as of the Enrollment Date), by (ii) the Fair Market Value of a share of
the Common Stock on the Enrollment Date multiplied by the percentage (not less
than 85%) used to calculate the Exercise Price for that Offering Period.
      (b) Notwithstanding any provision of the Plan to the contrary, no
Participant shall be granted an option under the Plan (i) if, immediately after
the grant, such Participant (or any other person whose stock would be attributed
to such Participant pursuant to Section 424(d) of the Code) would own stock
and/or hold outstanding options to purchase stock possessing 5% or more of the
total combined voting power or value of all classes of stock of the Company or
of any Parent or any Subsidiary of the Company, or (ii) which permits such
Participant’s rights to purchase stock under all employee stock purchase plans
of the Company, its Subsidiaries and any Parent to accrue at a rate which
exceeds $25,000 of fair market value of such stock (determined at the time such
option is granted) for each calendar year in which such option is outstanding at
any time.
      10.     Exercise Price.
      The Committee shall establish from time to time (but no later than the
first Offering Period to commence under the Plan) the method for determining the
Exercise Price for each Offering Period under the Plan in accordance with this
Section 10, which determination shall be effective no earlier than the first
Offering Period that commences after such determination is made by the
Committee. In making its determination, the Committee may provide that the
Exercise Price for an Offering Period shall be determined by applying a discount
amount (not to exceed 15%) to either (1) the Fair Market Value of a share of
Common Stock on the Enrollment Date of such Offering Period, or (2) the Fair
Market Value of a share of Common Stock on the applicable Exercise Date, or
(3) the lesser of the Fair Market Value of a share on the Enrollment Date of
such Offering Period or the Fair Market Value of a share on the applicable
Exercise Date. Notwithstanding anything to the contrary in the preceding
provisions of this Section 10, in no event shall the Exercise Price per share be
less than the par value of a share of Common Stock.
      11.     Exercise of Options.
      Unless a Participant withdraws from the Plan as provided in Section 12,
the Participant’s option for the purchase of shares will be exercised
automatically on each Exercise Date of the Offering Period, and the maximum
number of full shares subject to option will be purchased for the Participant at
the applicable Exercise Price with the accumulated payroll deductions in the
Participant’s account. Any amount remaining in the Participant’s account after
an Exercise Date that is not sufficient to purchase a whole share shall be held

5



--------------------------------------------------------------------------------



 



in the account until the next Exercise Date in such Offering Period, unless the
Offering Period has been over-subscribed or has terminated with such Exercise
Date, in which event (or in the event any other applicable Plan limit has been
exceeded by that Participant in that Offering Period) such amount shall be
refunded to the Participant.
      12.     Withdrawal; Termination of Employment.
      (a) A Participant may withdraw all but not less than all of the payroll
deductions credited to the Participant’s account under the Plan at any time by
giving written notice to the Company. All of the Participant’s payroll
deductions credited to the Participant’s account will be paid to him or her
promptly after receipt of the Participant’s notice of withdrawal, the
Participant’s participation in the Plan will be automatically terminated, and no
further payroll deductions for the purchase of shares will be made. Payroll
deductions will not resume on behalf of a Participant who has withdrawn from the
Plan unless written notice is delivered to the Company within the open
enrollment period preceding the commencement of an Exercise Period directing the
Company to resume payroll deductions.
      (b) Upon termination of the Participant’s Continuous Employment prior to
the Exercise Date of an Offering Period for any reason, including retirement or
death, the payroll deductions credited to the Participant’s account will be
returned to the Participant or, in the case of death, to the Participant’s
estate, and the Participant’s options to purchase shares under the Plan will be
automatically terminated.
      (c) In the event a Participant fails to maintain Continuous Employment for
at least twenty (20) hours per week during an Offering Period, the Participant
will be deemed to have elected to withdraw from the Plan, the payroll deductions
credited to the Participant’s account will be returned to the Participant, and
the Participant’s options to purchase shares under the Plan will be terminated.
      (d) A Participant’s withdrawal from an Offering Period will not have any
effect upon the Participant’s eligibility to participate in a succeeding
Offering Period or in any similar plan which may hereafter be adopted by the
Company.
      13.     Transferability.
      Neither payroll deductions credited to a Participant’s account nor options
to purchase Common Stock granted under the Plan may be transferred, assigned,
pledged or otherwise disposed of by a Participant other than by will or the laws
of descent and distribution. Options granted under the Plan are exercisable
during a Participant’s lifetime only by the Participant.
      14.     Reports.
      Individual accounts will be maintained for each Participant in the Plan.
Statements of account will be given to Participants promptly following each
Exercise Date, which statements will set forth the amounts of payroll
deductions, the per share purchase price, the number of shares purchased and the
remaining cash balance, if any.
      15.     Adjustments Upon Changes in Capitalization.
      (a) If the outstanding shares of Common Stock are increased or decreased,
or are changed into or are exchanged for a different number or kind of shares,
as a result of one or more reorganizations, restructurings, recapitalizations,
reclassifications, stock splits, reverse stock splits, stock dividends or any
similar unusual or extraordinary corporate transaction, appropriate adjustment
shall be made in the number and/or kind of shares, and the Exercise Price
thereof, which may be issued in the aggregate and to any Participant upon
exercise of options granted under the Plan.
      (b) In the event of the proposed dissolution or liquidation of the
Company, each Offering Period then in progress will terminate immediately prior
to the consummation of such proposed action, unless otherwise provided by the
Committee. In the event of a proposed sale of all or substantially all of the
assets of the Company, or the merger of the Company with or into another
corporation or entity, each option under the Plan shall be assumed or an
equivalent option shall be substituted by such successor corporation or entity
or a parent or subsidiary of such successor corporation or entity, unless the
Committee determines, in the exercise

6



--------------------------------------------------------------------------------



 



of its sole discretion and in lieu of such assumption or substitution, that the
Participants shall have the right to exercise the option as to all of the
optioned stock. If the Committee makes an option fully exercisable under these
circumstances in lieu of assumption or substitution, each Offering Period then
in progress shall be shortened and a new Exercise Date shall be set (the “New
Exercise Date”), as of which date any Offering Period then in progress will
terminate. The New Exercise Date shall be on or before the date of consummation
of the transaction and the Committee shall notify each participant in writing,
at least ten (10) days prior to the New Exercise Date, that the Exercise Date
for his or her option has been changed to the New Exercise Date and that his or
her option will be exercised automatically on the New Exercise Date, unless
prior to such date he or she has withdrawn from the Offering Period as provided
in Section 12. The Exercise Price on the New Exercise Date shall be determined
as provided in Section 10 hereof, and for purposes of determining such Exercise
Price, the New Exercise Date shall be treated as the “Exercise Date.”
      (c) In all cases, the Committee shall have full discretion to exercise any
of the powers and authority provided under this Section 15, and the Committee’s
actions hereunder shall be final and binding on all Participants. No fractional
shares of stock shall be issued under the Plan pursuant to any adjustment
authorized under the provisions of this Section 15.
      16.     Amendment of the Plan.
      The Board may at any time, or from time to time, amend or suspend the
Plan, in whole or in part and without notice; provided, however, that the Plan
may not be amended in any way that will cause rights issued under the Plan to
fail to meet the requirements for employee stock purchase plans as defined in
Section 423 of the Code or any successor thereto, including, without limitation,
shareholder approval if required. No options may be granted during any
suspension of the Plan or after a termination of the Plan pursuant to
Section 17(b) below, but the Committee will retain jurisdiction as to options
then outstanding in accordance with the terms of the Plan. No amendment,
suspension or termination pursuant to this Section 16 or Section 17 shall,
without written consent of the Participant, affect in any manner materially
adverse to the Participant any right or benefits of such Participant or
obligations of the Company under any option granted under the Plan prior to the
effective date of such change; provided that the Board may amend, suspend or
terminate the Plan as to any outstanding options granted under the Plan for an
Offering Period, effective as of any Exercise Date within that Offering Period,
without the consent of the Participants to whom such options were granted. In no
event shall changes contemplated by Section 7(d) or Section 15 be deemed to
constitute changes or amendments requiring Participant consent.
      17.     Termination of the Plan.
      The Plan and all rights of Employees hereunder shall terminate:


        (a) on the Exercise Date that Participants would become entitled to
purchase a number of shares greater than the number of reserved shares remaining
available for purchase under the Plan if the final sentence in this Section 17
were not applied; or           (b) at any time, at the discretion of the Board.

      In the event that the Plan terminates under circumstances described in
Section 17(a) above, reserved shares remaining as of the termination date shall
be sold to Participants on a pro rata basis.
      18.     Notices.
      All notices or other communications by a Participant to the Company under
or in connection with the Plan shall be deemed to have been duly given when
received in the form specified by the Company at the location, or by the person,
designated by the Company for the receipt thereof.
      19.     Shareholder Approval.
      Continuance of the Plan shall be subject to approval by the shareholders
of the Company within twelve months before or after the date the Plan is
adopted. If such shareholder approval is obtained at a duly held shareholders’
meeting, it may be obtained by the affirmative vote of the holders of a majority
of the outstanding shares of the Company present or represented and entitled to
vote thereon.

7



--------------------------------------------------------------------------------



 



      20.     Conditions Upon Issuance of Shares.
      (a) The Plan, the grant and exercise of options to purchase shares of
Common Stock under the Plan, and the Company’s obligation to sell and deliver
shares upon the exercise of options to purchase shares shall be subject to all
applicable federal, state and foreign laws, rules and regulations, and to such
approvals by any regulatory or governmental agency as may, in the opinion of
counsel for the Company, be required.
      (b) The Company may make such provisions as it deems appropriate for
withholding by the Company pursuant to federal or state income tax laws of such
amounts as the Company determines it is required to withhold in connection with
the purchase or sale by a Participant of any Common Stock acquired pursuant to
the Plan. The Company may require a Participant to satisfy any relevant tax
requirements before authorizing any issuance of Common Stock to such
Participant.
      21.     Employees’ Rights.
      (a) Nothing in the Plan (or in any other document related to the Plan)
will confer upon any Eligible Employee or Participant any right to continue in
the employ or other service of the Company or any Subsidiary, constitute any
contract or agreement of employment or other service or affect an employee’s
status as an employee at will, nor shall interfere in any way with the right of
the Company or any Subsidiary to change such person’s compensation or other
benefits or to terminate his or her employment or other service, with or without
cause. Nothing contained in this Section 21(a), however, is intended to
adversely affect any express independent right of any such person under a
separate employment or service contract.
      (b) No Participant or other person will have any right, title or interest
in any fund or in any specific asset (including shares of Common Stock) of the
Company or any Subsidiary by reason of any option hereunder. Neither the
provisions of the Plan (or of any other document related to the Plan), nor the
creation or adoption of the Plan, nor any action taken pursuant to the
provisions of the Plan will create, or be construed to create, a trust of any
kind or a fiduciary relationship between the Company or any Subsidiary and any
Participant or other person. To the extent that a Participant or other person
acquires a right to receive payment pursuant to the Plan, such right will be no
greater than the right of any unsecured general creditor of the Company.
      (c) A Participant will not be entitled to any privilege of stock ownership
as to any shares of Common Stock not actually delivered to and held of record by
the Participant. No adjustment will be made for dividends or other rights as a
shareholder for which a record date is prior to such date of delivery.
      22.     Miscellaneous.
      (a) The Plan, the options granted hereunder and any other documents
related to the Plan shall be governed by, and construed in accordance with, the
laws of the State of Delaware.
      (b) If any provision of the Plan shall be held by a court of competent
jurisdiction to be invalid and unenforceable, the remaining provisions of the
Plan shall continue in effect.
      (c) Captions and headings are given to the sections of the Plan solely as
a convenience to facilitate reference. Such captions and headings shall not be
deemed in any way material or relevant to the construction of interpretation of
the Plan or any provision hereof.
      (d) The adoption of the Plan shall not affect any other Company or
Subsidiary compensation or incentive plans in effect. Nothing in the Plan will
limit or be deemed to limit the authority of the Board or Committee (1) to
establish any other forms of incentives or compensation for employees of the
Company or any Subsidiary (with or without reference to the Common Stock), or
(2) to grant or assume options (outside the scope of and in addition to those
contemplated by the Plan) in connection with any proper corporate purpose; to
the extent consistent with any other plan or authority. Benefits received by a
Participant under an option granted pursuant to the Plan shall not be deemed a
part of the Participant’s compensation for purposes of the determination of
benefits under any other employee welfare or benefit plans or arrangements, if
any, provided by the Company or any Subsidiary, except where the Committee or
the Board (or the Board of Directors of the Subsidiary that sponsors such plan
or arrangement, as applicable) expressly otherwise provides or authorizes in
writing.

8